DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 8-9 recite “the first and second tip ends projecting from the robot main body when the first and second rotating members are rotated.” It is unclear what this is intended to mean. It appears that the tip ends of the rotating members always project from the robot main body. However, this recitation appears to claim they project only when rotated. Therefore, this recitation is confusing and indefinite. Appropriate correction is required. 
Claim 1 lines 19-20 recites “the robot main body being lifted by the first and second rotating members abutting the floor.” However, this appears to only be one use / configuration of the device. This recitation positively orients the device above a floor and supported on the lifting members, however, this would not make sense in conjunction with dependent claims that claim other orientations of the device. Presumably this was intended to recite “the robot main body is capable of being lifted by the first and second rotating members abutting a floor” or similar. Appropriate correction is required. 
Claim 4 lines 7-9 are generally unclear. The recitation “where the rotary plate includes a rubber” is unclear. A rubber piece? Is the plate made of rubber? Is a rubber piece attached to the plate? The claim also then recites the rubber is “attached to a part projecting from a bottom surface of the robot main body,” but it is unclear why an additional “part” is recited and what this is intended to mean. The drawings and specification indicate this is one element which includes a rotary plate with a rubber plate adhered to it. Appropriate correction is required. 
Claim 5 is unclear. The recitation “to hold the main robot body in order for a plane including the first and second shafts is approximately parallel” does not make sense. Appropriate correction is required. 
Claims 6 and 7 are is unclear. No “operation setting means” is found in the specification, and it is unclear what this is intended to mean. Is this the control device? If so, the additional term “operation setting means” should not be used. Alternately, if this is intended to be another element, it should be clear what element it is by mapping it to an element recited in the specification. Appropriate correction is required. 
Claim 6 also recites “to store operation data form the movement.” This is unclear. Appropriate correction is required. 
Claim 7 lines 1-5 are unclear. Specifically, “the first and second rotation devices are made of the first and second servo mechanisms” is unclear. Presumably this claim was intended to recite “wherein the first and second rotation devices are servo mechanisms” or similar. Appropriate correction is required. 
Claim 10 recites “the servo mechanism.” There is no antecedent basis for this recitation in the claims. Appropriate correction is required. 
Claim 11 lines 6-11 are exceedingly confusing. First, grammatically these recitations do not make sense and it is difficult to understand what is attempting to be claimed. Second, this appears to be a recitation of functional language explaining how the device can operate, but does not appear to add any specific structure to the claims. Appropriate correction / clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Inoue et al. (US PGPub. No. 2018/0186002 A1).
In Reference to Claims 1, 5, and 9
 	Inoue teaches (Claim 1) An action robot toy, comprising: a robot main body (item 3, fig. 1); first and second shafts being configured parallel to each other on the robot main body (output shafts of items 12 and 13, fig’s 1 and 2, not specifically shown, inherent to servomotors, see paragraph 0024); first and second rotating members provided corresponding to the first and second shafts respectively (items 4 and 5, fig. 1), the first rotating member including a first tip end and a first base end being opposite to the first tip end (distal and proximal ends of item 4, fig. 1), the second rotating member including a second tip end and a second base end being opposite to the second tip end (distal and proximal ends of item 5, fig. 1), the first and second tip ends projecting from the robot main body when the first and second rotating members are rotated (fig’s 1, 4, 5, and 6), the first and second base ends being rotatably linked to the robot main body via the first and second shafts respectively (paragraphs 0024 and 0027); first and second rotation devices being configured to rotate the first and second rotating members (items 12 and 13, fig’s 1 and 2); and a control device being configured to control the first and second rotation devices in rotating the first and second rotating members (item 10, fig. 2 and paragraph 0025), the first and second shafts extending in a direction (fig. 2 and paragraph 0033), the first and second rotating members being rotatable within a plane orthogonal to the direction (fig’s 2, 5, and 6), the robot main body being lifted by the first and second rotating members abutting a floor (fig’s 5 and 6 and paragraph 0037);
	(Claim 5) further comprising a projecting piece configured outside the robot main body to hold the robot main body in order for a plane including the first and second shafts is approximately parallel to the floor (items 6 and 7, when standing, fig. 1; also note this claim is unclear);
(Claim 9) wherein the first rotating member includes first and second rotating pieces (items 41 and 42, fig. 1), the first rotating piece is configured at a side of the first base end part, the second rotating piece is configured at a side of the first tip end part (items 41 and 42, fig. 1), and is attached to the first rotating piece via a joint to be rotatable (item 14, fig. 2), and the first rotation device includes a first rotation part being configured to rotate the first rotating piece (item 12, fig. 2), and a second rotation part being configured to rotate the second rotating piece (item 14, fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Randall (US Patent No. 6,547,631).
In Reference to Claim 2
Inoue teaches all of claim 1 as discussed above. 
Inoue further teaches (Claim 2) wherein the robot main body has an upper-most part (uppermost part of item 3, fig. 1), when the first and second rotating members are located higher than the upper-most part (e.g. position in fig. 6h), [].
Inoue fails to teach the first and second tip parts configured to abut each other of claim 2. 
	Randall teaches (Claim 2) the first and second tip end parts are configured to abut to each other (items 20, fig’s 2-4; column 8 lines 1-5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the robotic device of Inoue with the feature of hands / end parts configured to abut each other as taught by the robotic device of Randall for the purpose of allowing the device to be positioned in a wider range of poses as taught by Randall (column 5 line 60 – column 6 line 9), making the device more versatile, more useful for specific purposes and specific poses, and more interesting and attractive to the users.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Yamada (US Patent No. 8,517,791).
In Reference to Claim 3
Inoue teaches all of claim 1 as discussed above. 
Inoue further teaches (Claim 3) wherein the robot main body has a [shaped] body, and the first and second shafts are provided at equal distance from a center of the robot main body (fig’s 1 and 2).
Inoue fails to teach the feature of the body being spherical of claim 3. 
Yamada teaches (Claim 3) a figure with a spherical body (item 2, fig 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the motion figure toy of Inoue with the feature of a spherical body as taught by the motion figure toy of Yamada for the purpose of making the toy in a shape that is interesting and exciting to users with fewer parts as taught by Yamada (column 1 line 59 – column 2 line 3), making the device more exciting to the users as well as simpler and easier to manufacture, making the device more attractive to both users and manufacturers. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Yamada (US Patent No. 8,517,791) in view of O’Berrigan (US Patent No. 5,823,845).
In Reference to Claim 4
The modified device of Inoue teaches all of claims 1 and 3 as discussed above. 
Inoue features of claim 4. 
O’Berrigan teaches (Claim 4) wherein [a] robot main body includes a body rotating device being configured to rotate the robot main body, and the body rotating device includes a rotating shaft extending vertically through the center of the spherical body (item 13, fig. 2), a rotary plate being attached to the rotating shaft (rotating flat gear of item 25, fig. 2), where the rotary plate includes a rubber attached to a part projecting from a bottom surface of the robot main body and touching the floor (items 21, fig. 2, claim 19), a motor being configured on the robot main body (item 15, fig. 2), and a power transmission mechanism being configured on the robot main body to transmit power from the motor to the rotary plate (item 33, fig. 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the robot device of Inoue with the feature of a vertical rotation feature as taught by the robot device of O’Berrigan for the purpose of providing additional movement options to the device as taught by O’Berrigan (column 11 lines 16-37), making the device more versatile and more interesting and attractive to the users.  

Claims 6-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of in view of Mizukami et al. (US PGPub. No. 2020/0371525 A1).
In Reference to Claims 6-8
 Inoue teaches all of claim 1 as discussed above. 
Inoue further teaches (Claim 7) further comprising first and second servo mechanisms (items 12 and 13, fig 2, and paragraph 0024), wherein the first and second rotation devices are made of the first and second servo mechanisms respectively (items 12 and 13, fig. 2, and paragraph 0024) [].
Inoue fails to teach the rotation position detection units and operation setting means of claims 6 and 7. 
Mizukami teaches (Claim 6) comprising an operation setting means being configured for a user to set movement of the first and second rotating members (fig. 19 and paragraphs 0215-0229), and a storage unit being configured to store operation data form the movement (fig. 119, S1104, and paragraphs 0160 and 0161), wherein the control device is configured to control the operation of the first and second rotation devices based on the operation data stored in the storage unit (paragraphs 0078 and 0169).
(Claim 7) include first and second rotation position detection units (paragraph 0218 and paragraphs 0107-0110), and the operation setting means is configured to set the movement of the first and second rotating members using the rotation position detection units by a user moving the first and second rotating members (paragraphs 0078, 0169, and 0218).
(Claim 8) further comprising a sound output unit (paragraphs 0142 and 0146), wherein music data is stored in the storage unit, and the control device is configured to control the operation of the first and second rotation devices while outputting music from the sound output unit based on the music data stored in the storage unit (paragraphs 0179, 0207, 0208, 0244, and 0274).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the robot device of Inoue with the feature of rotation position detection units and an operation setting means as taught by the robot device of Mizukami for the purpose of allowing a user to teach the device new actions, creating a higher degree of enthusiasm and continued interest in the device as taught by Mizukami (paragraphs 0168-0170), making the device more versatile, and more interesting and attractive to the users. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the robot device of Inoue with the feature of a sound output unit as taught by the robot device of Mizukami for the purpose of further attracting a users interest to the device as taught by Mizukami (paragraphs 0156 and 0157), making the device more interesting and attractive to the users. 
	Further, the examiner notes that it has been held that the particular content of audio or recorded material is printed matter and that when the claimed printed matter is not functionally related to the substrate in an unobvious manner, it will not distinguish the invention from the prior art in terms of patentability. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983).  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. Thus, there is no novel and unobvious functional relationship between the printed matter e.g. “music” and the substrate e.g. “storage unit” which is required for patentability. The particular types of sounds emitted (animal noises, music, instructions, etc.) do not patentably distinguish the claims from the prior art. 

In Reference to Claims 10 and 11
Inoue teaches all of claims 1 and 9 as discussed above. 
Inoue further teaches (Claim 10) wherein each of the first and second rotation devices is configured from the servo mechanism (items 12 and 13, fig. 2 and paragraph 0024) [];
(Claim 11) wherein the second rotating member includes third and fourth rotating pieces (items 51 and 52, fig. 1), the third rotating piece is configured at a side of the second base end part (item 51, fig. 1), the fourth rotating piece is configured at a side of the second tip end part (item 52, fig. 1), and is attached to the third rotating piece via a joint (item 15, fig. 2) to be rotatable the robot main body rolls in a direction in which tips of the second and fourth rotating pieces face in a state in which the first rotating piece is in contact with the floor, the second rotating piece is tucked under the robot main body, the first rotating piece is positioned above the robot main body, and the second rotating piece covers above the robot main body (fig’s 5 and 6; note these recitations are exceedingly confusing; the rotating arms can be positioned above and below the main body which meets these claim limitations, as best understood).
Inoue fails to teach the position detection unit and operation setting means of claim 10. 
Mizukami teaches (Claim 10) including a rotation position detection unit (paragraph 0218 and paragraphs 0107-0110), and the operation setting means is configured to set the movement of the first and second rotating members using the rotation position detection unit by a user moving the first rotating piece and the second rotating piece (paragraphs 0078, 0169, and 0218).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the robot device of Inoue with the feature of rotation position detection units and an operation setting means as taught by the robot device of Mizukami for the purpose of allowing a user to teach the device new actions, creating a higher degree of enthusiasm and continued interest in the device as taught by Mizukami (paragraphs 0168-0170), making the device more versatile, and more interesting and attractive to the users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/            Primary Examiner, Art Unit 3711